Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 07/01/2022 is acknowledged.
The rejection of claims under 35 U.S.C. 112(b) is withdrawn per claim amendments and/or claim cancellations.
The rejection of claims under 35 U.S.C. 103(a) is withdrawn per claim amendments and/or claim cancellations.
Claims 1, 4, 5 have been amended.
Claims 2, 3, 6-15 are cancelled.
Claims 1, 4-5 are being considered on the merits. 
Claim Objections
	Claim 1 is objected to for “an Mucor eel embryo”. Correction is required.
	Claim 1 is objected to for “concentration of the rice wine is approximately 20% to 40% alcohol by volume”. It is suggested to amend the phrase to ‘wherein rice wine comprises 20% to 40% alcohol by volume’. 
	Claim 1 is objected to for “a concentration of the saltwater is approximately 16 to 20 Baume”. It is suggested to amend the phrase to ‘concentration of the saltwater is approximately 16 to 20 degrees Baume’. 
	In claim 1, “adding materials with a mass ratio of ……”. It is suggested to amend the paragraph to ‘mixing Mucor eel embryo, saltwater and rice wine at a mass ratio of 1: 0.55-0.75 : 0.35-0.75. 
	In claims 1, 4-5,  “Mucor” should be italicized; e.g. Mucor.
	In claim 4, “wt%” should be ‘wt.%’.
	In claim 4, “a weight of the raw materials” should be ‘the weight of the raw materials’.
	In claim 5 “8%~12%” should be corrected to ‘8% to about 12%’.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the paragraph starting with “performing Maillard reaction….” Is ambiguous. Certain parts of this paragraph are redundant. It is suggested to amend this paragraph to “ performing Maillard reaction on the fermented eel processing by-products to form a mixture’. 
In claim 1, It is not clear what is meant by “Mucor eel embryo”. In the process; eel by-products are fermented, not eel embryos. 
In claim 1 the phrase “performing a sealed fermentation” is ambiguous. The specification clearly states rice wine and saltwater function as antimicrobials to prevent harmful microbial contaminations. Furthermore, according to the specification, ethanol in wine may react with amino acids for ester formation. However, the fermentation step by “Mucor” is an aerobic fermentation. Therefore, “sealed fermentation” is misleading. The specification does not recite any anaerobic fermentation to require “sealing”. The purpose of “sealed fermentation” is unclear. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791